Citation Nr: 0409778	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lung cancer, claimed as 
secondary to service-connected bronchial asthma.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1951 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an April 2002 rating action that denied service connection for 
lung cancer as secondary to service-connected bronchial asthma, as 
well as a rating in excess of 30 percent for bronchial asthma.  A 
Notice of Disagreement was received in July 2002, and a Statement 
of the Case (SOC) was issued in April 2003.  A Substantive Appeal 
was received subsequently in April 2003.

For the reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Although the record contains correspondence from the RO in October 
2001 addressing some VCAA notice and duty to assist provisions, 
the record does not include any correspondence from the RO that 
sufficiently addresses, with respect to the claim for a  rating in 
excess of 30 percent for bronchial asthma on appeal, the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi,        16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action by 
the RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter 
to the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that the VA 
may make a decision on a claim before the expiration of the one-
year VCAA notice period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  The RO should 
specifically seek the veteran's authorization to enable it to 
obtain copies of all medical records of his treatment and 
evaluation for all lung and respiratory disorders, to include 
bronchial asthma and lung cancer, by Steven Saunders, M.D., One 
Golden Hill, Milford, Connecticut 06460; and all records of 
treatment and evaluation for all lung and respiratory disorders, 
from January 2002 to the present time, by Charles B. Beckman, 
M.D., 2080 Bridgeport Avenue, Milford, Connecticut 06460. 

The evidence also indicates follow-up treatment of the veteran for 
the disabilities at issue at the VA Medical Center (VAMC) in West 
Haven, Connecticut.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent VA records from the 
abovementioned facility November 2001 to the present time, 
following the procedures current prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the Act and its implementing 
regulation.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC copies of all 
records of treatment and evaluation of the veteran for all lung 
and respiratory disorders, to include asthma and/or lung cancer 
from November 2001 to the present time.  In requesting these 
records, the RO should follow the current procedures of 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  
All records/responses received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran and his representative a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards the claims 
currently on appeal.  The letter should include a summary of the 
evidence currently of record (as well as that requested, but not 
yet received) that is pertinent to the claims, and specific notice 
as to the type of evidence necessary to substantiate them.  The RO 
should specifically seek written authorization to enable it to 
obtain copies of all medical records of treatment and evaluation 
for all lung and respiratory disorders, to include bronchial 
asthma and lung cancer, by Steven Saunders, M.D., one Golden Hill, 
Milford, Connecticut 06460; as well as by Charles B. Beckman, 
M.D., 2080 Bridgeport Avenue, Milford, Connecticut 06460, from 
January 2002 to the present.   

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable VA to obtain any medical records 
pertaining to evaluation or treatment for his lung cancer and/or 
bronchial asthma that are not currently of record.  

The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the veteran that he has a full one-year 
period for response (although VA may adjudicate the claims during 
the one-year period).  

3.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the current 
procedures set forth in 38 C.F.R.  § 3.159.  All records/responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the 
appellant and his representative of the records that were not 
obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.     See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claims for secondary service connection for lung 
cancer and a for rating in excess of 30 percent for bronchial 
asthma on appeal in light of all pertinent evidence and legal 
authority.  
 
7.  If any benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate 
Supplemental SOC (to include clear reasons and bases for its 
determinations), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at            38 U.S.C. §§ 5109B, 7112).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



